Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 31, 2007 Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington 6022 91-1691604 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Albert H. Marshall, Vice President Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo, Esq. Peter A. Spadoni, Esq. Wachtell, Lipton, Rosen & Katz Jeffers, Danielson, Sonn & Aylward, P.S. 51 West 52nd Street 2600 Chester Kimm Road New York, New York 10019 Wenatchee, WA 98801 Telephone: (212) 403-1000 Telephone: (509) 662-3685 Facsimile: (212) 403-2000 Fax: (509) 662-2452 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement and the effective time of the merger described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ CALCULATION OF REGISTRATION FEE Title of each class of Amount to be Proposed maximum Proposed maximum Amount of securities to be registered registered offering price per share aggregate offering price (1) registration fee (1) Common Stock, $.01 par value 340,000 N/A $2,670,747 $82 (1) Estimated solely for purposes of calculating the registration fee required by Section 6(b) of the Securities Act, and calculated pursuant to Rules 457(f)(2) and 457(f)(3) under the Securities Act, the proposed maximum aggregate offering price of the Registrants common stock was calculated based upon the book value of shares of NCW Community Bank common stock (the securities to be cancelled in the merger) as follows: (A) the book value of NCW Community Bank of $9,170,747 on June 30, 2007, less (B) the amount of cash paid by the Registrant in exchange for shares of NCW Community Bank common stock (which equals $6.5 million). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATEDJULY 31 , 2007 [NCW COMMUNITY BANK LOGO] MERGER PROPOSED  YOUR VOTE IS VERY IMPORTANT On June 27, 2007, we entered into a merger agreement with Banner Corporation (Banner) providing for the merger of NCW Community Bank into Banner Bank, a subsidiary of Banner. Before we can complete the merger, we must obtain the approval of the shareholders of NCW. We are sending you this document to ask you to vote in favor of the approval and adoption of the merger agreement. If the merger is completed, NCW shareholders will be entitled to receive, in exchange for each share of NCW common stock they hold at the time of the merger, consideration equal to the pro rata share of (i) 340,000 shares of Banner common stock, plus (ii) $6.5 million in cash, subject to possible adjustments, as discussed in this proxy statement/prospectus. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock, which trades on the Nasdaq Global Select Market (the Nasdaq) under the symbol BANR. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [ ], 2007, and [ ] fully diluted NCW common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of NCW common stock would be converted into the right to receive approximately $[ ] in cash and approximately [ ] shares of Banner common stock, having a market value of approximately $[ ]. As an additional example, based on the closing price of $35.20 of Banner common stock on the Nasdaq on June 27, 2007, and 459,111 fully diluted NCW common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of NCW common stock would be converted into the right to receive approximately $14.16 in cash and approximately 0.7406 shares of Banner common stock, having a market value of approximately $40.23. Your vote is important. We cannot complete the merger of Banner Bank and NCW unless NCW shareholders approve and adopt the merger agreement. NCW shareholders failure to vote will have the same effect as voting against the merger. The special meeting of the shareholders of NCW will be held [insert place, date, time]. The NCW board of directors unanimously recommends that NCW shareholders vote FOR approval and adoption of the merger agreement. This document gives you detailed information about the NCW shareholder meeting and the proposed merger and includes a copy of the merger agreement. This document also provides important information regarding Banner. We urge you to read this document carefully, including Risk Factors beginning on page [ ] for a discussion of the risks relating to the merger. You also can obtain information about Banner from documents that it has filed with the Securities and Exchange Commission by following the instructions under Where You Can Find More Information. Whether or not you plan to attend the special meeting, to ensure your shares are represented at the meeting, please vote as soon as possible by completing and submitting the enclosed proxy card. [INSERT GRAPHIC OF SIGNATURE] Melvin J. Hanson President and Chief Executive Officer NCW Community Bank Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the shares of common stock to be issued by Banner under this document or passed upon the adequacy or accuracy of this document. Any representation to the contrary is a criminal offense. This document is dated [ ], 2007, and is being first mailed to NCW shareholders on or about [ ], 2007. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [ ], 2007 To the Shareholders of NCW Community Bank: We will hold a special meeting of NCW shareholders on [ ], 2007, at [ ], local time, at [ ] for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated as of June 27, 2007, among Banner Corporation, Banner Bank and NCW Community Bank, as it may be amended from time to time, pursuant to which NCW will merge with and into Banner Bank; 2. To vote upon an adjournment or postponement of the NCW special meeting, if necessary, to solicit additional proxies. 3. To transact any other business as may properly be brought before the NCW special meeting or any adjournment or postponement of the NCW special meeting. Only holders of record of NCW common stock at the close of business on [ ], 2007 are entitled to notice of, and to vote at, the NCW special meeting or any adjournments or postponements of the NCW special meeting. To ensure your representation at the NCW special meeting, please complete and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from voting in person, but will help to secure a quorum and avoid added solicitation costs. Your proxy may be revoked at any time before it is voted. Please review the proxy statement/prospectus accompanying this notice for more complete information regarding the merger and the NCW special meeting. NCW shareholders have a right to dissent from the merger and obtain payment of the fair value of their NCW shares under Washington law. A copy of the applicable Washington statutory provisions regarding dissenters rights is attached as Annex C to the accompanying proxy statement/prospectus. For details on your dissenters rights and applicable procedures, please see the discussion Dissenters Rights beginning on page []. The board of directors of NCW unanimously recommends that NCW shareholders vote FOR the proposal to approve and adopt the merger agreement. By Order of the Board of Directors, [ INSERT GRAPHIC OF SIGNATURE ] Melvin J. Hansen President and Chief Executive Officer Wenatchee, Washington [ ], 2007 ADDITIONAL INFORMATION This document incorporates important business and financial information about Banner Corporation from documents filed with the Securities and Exchange Commission, which in this document we refer to as the SEC, that are not included in or delivered with this document. Banner will provide you with copies of this information relating to Banner, without charge, upon written or oral request to: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 In order to receive timely delivery of the documents in advance of the special meeting, you must request the information no later than [ ], 2007. You may also obtain the documents filed by Banner with the SEC at the SECs website, www.sec.gov, and you may obtain certain of these documents at Banners website, www.bannerbank.com, by selecting BANR SEC Filings. Information contained on the Banner website is expressly not incorporated by reference into this document. You should rely only on the information contained in or incorporated by reference into this document to vote on the proposals to NCWs shareholders in connection with the merger. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated [ ], 2007. You should not assume that the information contained in, or incorporated by reference into, this document is accurate as of any date other than that date. Neither the mailing of this document to NCW shareholders nor the issuance by Banner of common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding Banner has been provided by Banner and information contained in this document regarding NCW has been provided by NCW. TABLE OF CONTENTS Questions and Answers About the Merger 1 Summary 4 Risk Factors 12 Forward-Looking Statements 15 Recent Developments 17 The Special Meeting of NCW Shareholders 18 General 18 Record Date and Voting 18 Vote Required 19 Revocability of Proxies 19 Solicitation of Proxies 20 The Merger 21 Background of the Merger 21 Banners Reasons for the Merger 23 NCWs Reasons for the Merger; Recommendation of NCWs Board of Directors 23 Opinion of NCWs Financial Advisor 25 Interests of NCWs Executive Officers and Directors in the Merger 28 Listing of Banner Common Stock on the Nasdaq 29 Dissenters Rights 29 Accounting Treatment 31 Regulatory Approvals 31 Federal Deposit Insurance Corporation 31 Other Notices and Approvals 32 Material U.S. Federal Income Tax Consequences of the Merger 33 Tax Consequences of the Merger Generally 34 Tax Basis and Holding Period 35 Cash Received Instead of a Fractional Share of Banner Common Stock 35 Information Reporting and Backup Withholding 35 Reporting Requirements 36 The Merger Agreement 37 The Merger 37 Effective Time and Completion of the Merger 37 Consideration to Be Received in the Merger 37 Stock Options and Other Stock-Based Awards 38 Conversion of Shares; Exchange of Certificates 38 Representations and Warranties 39 Conduct of Business Pending the Merger 41 Reasonable Best Efforts 44 No Solicitation of Alternative Transactions 44 Employee Matters 46 Indemnification and Insurance 46 Conditions to Complete the Merger 47 Termination of the Merger Agreement 48 Amendment, Waiver and Extension of the Merger Agreement 50 -i- Fees and Expenses 50 Restrictions on Resales by Affiliates 51 The Companies 52 Banner Corporation 52 NCW Community Bank 52 Market Price and Dividend Data 54 Banner 54 NCW 54 Comparative Rights of Banner and NCW Shareholders 55 Legal Matters 60 Experts 60 Other Matters 60 Where You Can Find More Information 60 Agreement and Plan of Merger, dated as of June 27, 2007, by and among Banner Corporation, Banner Bank and NCW Community Bank Annex A Opinion of McAdams Wright Ragen, Inc., dated June 27, 2007 Annex B Copy of Section 30.49.090 of the Revised Code of Washington Annex C -ii- QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What matters will be considered at the NCW shareholder meeting? A: At the NCW special meeting, NCW shareholders will be asked to vote in favor of approving and adopting the merger agreement. Q: What will I receive in the merger? A: For each share of NCW common stock which you own, you will receive a pro rata share (based on the number of NCW shares outstanding) of (i) 340,000 shares of Banner common stock and (ii) $6.5 million in cash. Assuming 459,111 shares of NCW common stock outstanding and a Banner common stock value of $[] per share, you would receive consideration with a value equal to $[]. Q: Why is my vote important? A: The merger agreement must be approved and adopted by the holders of two-thirds of the outstanding shares of NCW common stock. Accordingly, if an NCW shareholder abstains or fails to vote that will have the same effect as a vote against approval and adoption of the merger agreement. Q: What do I need to do now in order to vote? A: After you have carefully read this document, please complete, sign and date the enclosed proxy card or voting instruction card and return it in the postage-paid envelope as soon as possible so that your shares will be represented and voted at the NCW special meeting. Q: When and where is the shareholder meeting? A: The NCW special meeting will take place at [ ] on [ ], 2007. The location of the NCW special meeting is [ ]. Q: Should I send in my NCW stock certificates with my proxy card? A: No. Please DO NOT send your NCW stock certificates with your proxy card. Shortly after the merger is completed you will receive a letter of transmittal with instructions, which you should carefully review and follow, regarding how to surrender your NCW stock certificates. Q: How do I vote my shares if my shares are held in street name? A: You should contact your broker or bank. Your broker or bank can give you directions on how to instruct the broker or bank to vote your shares. Your broker or bank will not vote your shares unless the broker or bank receives appropriate instructions from you. For NCW shareholders, your failure to vote will have the same effect as a vote AGAINST approval and adoption of the merger agreement. You should therefore provide your broker or bank with instructions as to how to vote your shares. -1- Q: If I hold shares of NCW common stock through my NCW 401(k) plan, will I be allowed to vote these shares on the merger? A: Yes. If you participate in the NCW 401(k) Plan, you may vote the number of NCW shares in your account on the record date by following the instructions that are being provided to NCW 401(k) Plan participants separately. The trustee will vote your shares in accordance with your instructions, if you meet the deadline for submitting your vote. This deadline may be earlier than the deadline generally applicable to NCW shareholders. If you do not send instructions, the trustee will have discretion to vote the shares credited to your account. Q: What if I want to change my vote after I have delivered my proxy card? A: You may change your vote at any time before your proxy is voted at the shareholder meeting. If you are the record holder of your shares, you can do this in any of the three following ways: · by sending a written revocation to the secretary of NCW in time to be received before the special meeting of shareholders stating that you would like to revoke your proxy; · by properly completing another proxy card that is dated later than the original proxy and returning it in time to be received before the special meeting of shareholders; or · by voting in person at the special meeting of shareholders if your shares of NCW common stock are registered in your name rather than in the name of a broker or bank. If you hold your shares in street name, you should contact your broker or bank to give it instructions to change your vote. Q: Are NCW shareholders entitled to dissenters rights? A: Holders of NCW common stock have the right to dissent from the merger and to receive payment in cash for the value of their shares of NCW common stock. The value of the shares of NCW common stock of dissenting shareholders may be more than, less than or equal to the value of the merger consideration. If you are an NCW shareholder seeking to preserve your statutory dissenters rights, you must carefully follow the procedures described in the section entitled The MergerDissenters Rights on pages [] and prescribed by Section 30.49.090 of the Revised Code of Washington, a copy of which is reprinted in its entirety and attached to this document as Annex C. Your failure to comply precisely with all procedures required by Washington law may result in the loss of your dissenters rights. -2- Q: Whom can I call with questions about the shareholder meeting or the merger? A: If you have questions about the merger or the NCW special meeting of shareholders or you need additional copies of this document, or if you have questions about the process for voting or if you need a replacement proxy card, you should contact: NCW Community Bank 701 N. Chelan Avenue Wenatchee, Washington 98801 Attention: Melvin J. Hanson, President & CEO Telephone: (509) 667-1657 -3- SUMMARY This summary highlights selected information from this document and may not contain all of the information that is important to you. You should carefully read this entire document and the other documents to which this document refers to fully understand the merger. See Where You Can Find More Information on page []. Most items in this summary include a page reference directing you to a more complete description of those items. NCW Will Merge into Banner Bank (see pages [ ]-[ ]) We propose a merger of NCW with and into Banner Bank. As a result, Banner Bank will continue as the resulting bank. NCW Shareholders Will Receive Cash and Shares of Banner Common Stock in the Merger (see pages [ ]-[ ]) If the merger is completed, Banner will deliver 340,000 shares of Banner common stock and $6.5 million in cash to NCW shareholders, who will become entitled to receive their pro rata share of this aggregate consideration. The number of shares or the amount of cash consideration is subject to certain adjustments and could also vary if the price of Banner stock rises above or falls below certain thresholds. See The Merger AgreementTermination of the Merger AgreementGeneral. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [ ], 2007, and [ ] NCW common shares outstanding as of such date, each share of NCW common stock would be converted into the right to receive approximately $[ ] in cash and approximately [ ] shares of Banner common stock, having a market value of approximately $[ ]. What Holders of NCW Stock Options Will Receive (see page [ ]) When we complete the merger, stock options to acquire NCW common stock that are outstanding immediately before the completion of the merger will automatically be cancelled and the holders will not have any further rights with respect to such options. The Merger Has Been Structured to Be Generally Tax-Free to Holders of NCW Common Stock to the Extent They Receive Banner Common Stock (see pages [ ]) The exchange by U.S. holders of NCW common stock for Banner common stock has been structured to be generally tax free for U.S. federal income tax purposes, except that: · U.S. holders of NCW common stock generally will recognize gain, but not loss, to the extent of the cash received; and · U.S. holders of NCW common stock generally will recognize gain or loss with respect to cash received instead of fractional shares of Banner common stock that such holders would otherwise be entitled to receive. -4- For further information, please refer to The MergerMaterial U.S. Federal Income Tax Consequences of the Merger. Dividend Policy of Banner (see page [ ]) The holders of Banner common stock receive dividends if and when declared by the Banner board of directors out of legally available funds. Banner declared quarterly cash dividends of $0.19 per share of common stock for the first two quarters of 2007 and the fourth quarter of 2006 and $0.18 for each of the first three quarters of 2006. Following the completion of the merger, Banner expects to continue paying quarterly cash dividends on a basis consistent with past practice. However, the declaration and payment of dividends will depend upon business conditions, operating results, capital and reserve requirements and consideration by the Banner board of directors of other relevant factors. Prior to completion of the merger, NCW shareholders will not receive any regular dividends declared and paid by Banner. See The Merger AgreementConversion of Shares; Exchange of CertificatesDividends and Distributions. NCWs Financial Advisor Has Provided an Opinion as to the Fairness of the Merger Consideration, from a Financial Point of View, to NCWs Shareholders (see pages [ ]) McAdams Wright Ragen, Inc. or McAdams Wright has provided an opinion to the NCW board of directors, dated as of June 27, 2007, that, as of that date, and subject to and based upon the qualifications and assumptions set forth in its opinion, the consideration to be received by the holders of NCW common stock in the merger was fair, from a financial point of view, to such shareholders. We have attached to this document the full text of McAdams Wrights opinion as Annex B, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the review undertaken by McAdams Wright in connection with its opinion. We urge you to read the opinion in its entirety. The opinion of McAdams Wright is addressed to the board of directors of NCW and is among many factors considered by the board in deciding to approve the merger agreement and the transactions contemplated by the merger agreement, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any shareholder as to how that shareholder should vote on the merger agreement. Pursuant to an engagement letter between NCW and McAdams Wright, NCW has agreed to pay McAdams Wright a fee, a substantial portion of which is payable only upon completion of the merger. NCWs Board of Directors Recommends that NCW Shareholders Vote FOR Approval and Adoption of the Merger Agreement (see page [ ]) NCWs board of directors has unanimously determined that the merger and the merger agreement are advisable to, and in the best interests of, NCW shareholders and unanimously recommends that NCW shareholders vote FOR the proposal to approve and adopt the merger agreement. In reaching its decision to approve the merger agreement, NCWs board of directors consulted with certain of its senior management and with its legal and financial advisors and also -5- considered the factors described under The MergerNCWs Reasons for the Merger; Recommendation of NCWs Board of Directors. Interests of NCW Executive Officers and Directors in the Merger (see pages [ ]-[ ]) In considering the information contained in this document, you should be aware that NCWs executive officers and directors have financial interests in the merger that may be different from, or in addition to, the interests of NCW shareholders. These additional interests of NCWs executive officers and directors may create potential conflicts of interest and cause some of these persons to view the proposed transaction differently than you may view it as a shareholder. NCWs board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement. For information concerning these interests, please see the discussion under the caption The MergerInterests of NCW Executive Officers and Directors in the Merger. Non-Solicitation (see pages [ ]-[ ]) NCW has agreed that it will not solicit or encourage any inquiries or proposals regarding any acquisition proposals by third parties. However, NCW may respond to unsolicited proposals in certain circumstances if required by its board of directors fiduciary duties. Upon receiving any such proposal, NCW must promptly notify Banner. Conditions to Completion of the Merger (see pages [ ]-[ ]) Each of Banners and NCWs obligations to complete the merger is subject to the satisfaction or waiver of a number of mutual conditions including: · the approval and adoption of the merger agreement by NCW shareholders; and · the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and NCWs obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including: · the receipt by the party of a legal opinion from its counsel to the effect that the merger will be treated as a reorganization for U.S. federal income tax purposes; · the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and · the other companys representations and warranties in the merger agreement being true and correct, subject to the materiality standards contained in the merger -6- agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on NCW or Banner, with materiality being measured on a scale relative to NCW. Termination of the Merger Agreement (see page [ ]) Banner and NCW may mutually agree at any time to terminate the merger agreement without completing the merger, even if shareholders have approved the merger. Also, either of Banner or NCW can terminate the merger agreement in various circumstances, including the following: · if a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued an order prohibiting the merger and such action has become final and non- appealable; · if the merger is not completed, subject to certain exceptions, by February 1, 2008 (other than because of a breach of the merger agreement caused by the party seeking termination); · if the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or · if the approval and adoption of the merger agreement by NCW shareholders is not obtained. Banner may also terminate the merger agreement: · if NCW has materially breached its non-solicitation obligations described under The Merger AgreementNo Solicitation of Alternative Transactions; · if NCWs board has failed to recommend in this proxy statement/prospectus the approval of the merger agreement by its shareholders, recommended any alternative transaction proposals with third parties or failed to call a meeting of its shareholders; or · if the twenty-day average closing price of Banner common stock exceeds $39.90 (subject to NCWs right to accept a reduction in the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). -7- NCW may also terminate the merger agreement if the twenty-day average closing price of Banner common stock is less than $30.83 (subject to Banners right to increase the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). Dissenters Rights (see pages [ ]) Under Washington law, any NCW shareholder may dissent from the merger and receive the value of his or her shares of NCW common stock in cash if such shareholder follows the procedures described in Annex C, and summarized at pages [ ] of this document. NCW Will Hold its Special Meeting on [ ], 2007 (see page [ ]) The NCW special meeting will be held at [ ], on [ ] at [ ] a.m., local time. At the special meeting, NCW shareholders will be asked: · to approve and adopt the merger agreement; · to vote upon an adjournment or postponement of the NCW special meeting, if necessary, to solicit additional proxies; and · to transact any other business as may properly be brought before the NCW special meeting or any adjournment or postponement of the NCW special meeting. You are entitled to vote at the NCW special meeting if you owned NCW common stock at the close of business on [ ], 2007. On that date, there were [ ] shares of NCW common stock outstanding and entitled to vote, approximately [ ]% of which were owned and entitled to be voted by NCW directors and executive officers and their affiliates. You are entitled to cast one vote for each share of NCW common stock you owned on that date. In order to approve and adopt the merger agreement, the holders of two-thirds of the outstanding shares of NCW common stock entitled to vote must vote in favor of doing so. NCWs Directors Have Agreed to Vote in Favor of the Merger (page [ ]) In consideration of Banner agreeing to enter into the merger agreement, each of the members of NCWs board of directors entered into support agreements with Banner under which they agreed to vote, and gave Banner an irrevocable proxy to vote, their shares of NCW common stock in favor of the merger agreement and against any competing acquisition transaction. The shares subject to these support agreements represent approximately [ ]% of the outstanding shares of NCW common stock as of the record date. Regulatory Approvals Required for the Merger (see pages [ ]) Completion of the transactions contemplated by the merger agreement is subject to various regulatory approvals, including approval from the Federal Deposit Insurance Corporation and the Washington Department of Financial Institutions. Banner and NCW have completed, or will complete, filing all of the required applications and notices with regulatory authorities. Although we do not know of any reason why we would not be able to obtain the necessary -8- regulatory approvals in a timely manner, we cannot be certain when or if we will receive these approvals. COMPARATIVE PER SHARE MARKET PRICE INFORMATION Banner common stock trades on the Nasdaq under the symbol BANR. The following table presents the closing sale prices of Banner common stock on June 27, 2007, the last trading day before we announced the merger agreement and [ ], 2007, the last practicable trading day prior to mailing this document. The table also presents the equivalent value of the merger consideration per share of NCW common stock on those dates, assuming 459,111 and [ ] NCW common shares outstanding as of such dates. Banner Equivalent Date Closing Price Per Share Value June 27, 2007 $ 35.20 $ 40.23 [ ], 2007 $ [ . ] $ [ . ] The market price of Banner common stock will fluctuate prior to the merger. You should obtain current stock price quotations for Banner common stock. -9- SELECTED HISTORICAL FINANCIAL DATA Selected Consolidated Historical Data of Banner Set forth below are highlights from Banners consolidated financial data as of and for the years ended December 31, 2002 through 2006 andas of and for the three months ended March 31, 2007 and 2006. You should read this information in conjunction with Banners consolidated financial statements and related notes included in Banners Annual Report on Form 10-K for the year ended December 31, 2006 and on Form 10-Q for the three months ended March 31, 2007, which is incorporated by reference in this document and from which this information is derived. See Where You Can Find More Information on page 69. BannerSummary of Consolidated Financial Data At or For the Three Months Ended March 31, At or For the Years Ended December 31 Period End Balances (in thousands) Total assets $ 3,569,775 $ 3,121,957 $ 3,495,566 $ 3,040,555 $ 2,897,067 $ 2,635,313 $ 2,263,172 Loans receivable, net 2,975,522 2,538,637 2,930,455 2,408,833 2,063,238 1,700,865 1,546,927 Cash and securities 371,951 381,928 347,410 427,681 649,516 779,472 567,385 Deposits 2,921,148 2,416,456 2,794,592 2,323,313 1,925,909 1,670,940 1,497,778 Borrowings 311,919 445,772 404,330 459,821 723,842 738,699 546,945 Stockholders equity 281,470 225,685 250,227 221,665 215,220 202,800 190,377 Shares outstanding excluding unearned, restricted shares held in ESOP 12,739 11,845 12,074 11,782 11,482 11,039 10,791 Operating Data (in thousands) Interest income 65,446 52,987 243,019 $ 190,160 $ 156,230 $ 140,441 $ 144,276 Interest expense 33,269 23,083 116,114 81,377 59,915 59,848 65,969 Net interest income 32,177 29,904 126,905 108,783 96,315 80,593 78,307 Provision for loan losses 1,000 1,200 5,500 4,903 5,644 7,300 21,000 Net interest income after provision for loan losses 31,177 28,704 121,405 103,880 90,671 73,293 57,307 Mortgage banking operations 1,355 1,152 5,824 5,647 5,522 9,447 6,695 Gain (loss) on sale of securities - - 65 (7,302) 141 63 27 Other operating income 4,979 3,350 14,686 12,199 11,305 10,071 9,155 Insurance recovery, net proceeds - - (5,350) - FHLB prepayment penalties - - - 6,077 - - - Other operating expenses 26,071 23,198 99,731 91,471 79,714 69,876 60,445 Income before provision for income taxes 11,440 10,008 47,599 16,876 27,925 22,998 12,739 Provision for income taxes 3,627 3,220 15,436 4,432 8,585 6,891 3,479 Net income 7,813 6,788 $ 32,163 $ 12,444 $ 19,340 $ 16,107 $ 9,260 -10- At or For the Three Months Ended March 31, At or for the Years Ended December 31 Per Share Data Net income: Basic 0.63 0.58 2.70 $ 1.08 $ 1.74 $ 1.49 $ 0.85 Diluted 0.62 0.56 2.63 1.04 1.65 1.44 0.82 Stockholders equity 22.09 19.05 20.72 18.81 18.74 18.37 17.64 Cash dividends 0.19 0.18 0.73 0.69 0.65 0.61 0.6 Dividend payout ratio (basic) 30.16% 31.03% 27.04% 63.89% 37.36% 40.94% 70.59% Dividend payout ratio (diluted) 30.65% 32.14% 27.76% 66.35% 39.39% 42.36% 73.17% At or For the Three Months Ended March 31, At or for the Years Ended December 31 Key Financial Ratios Performance Ratios: Return on average assets 0.90% 0.90% 0.97% 0.41% 0.70% 0.66% 0.43% Return on average equity 11.95 12.07 13.54 5.62 9.22 8.21 4.71 Average equity to average assets 7.57 7.48 7.20 7.26 7.62 8.03 9.13 Interest rate spread 3.79 4.16 3.97 3.72 3.65 3.47 3.8 Net interest margin 3.94 4.24 4.08 3.79 3.71 3.53 3.91 Non-interest income to average assets 0.73 0.60 0.62 0.35 0.62 0.8 0.74 Non-interest expense to average assets 3.02 3.09 2.86 3.20 2.90 2.86 2.81 Efficiency ratio 67.70 67.42 64.00 81.75 70.37 69.75 64.18 Average interest-earning assets to interest-bearing liabilities 103.79 102.47 102.81 102.66 102.92 102.31 103.14 Asset Quality Ratios: Allowance for loan losses as a percent of total loans at end of period 1.21 1.24 1.20 1.27 1.41 1.51 1.69 Net charge-offs as a percent of average outstanding loans during the period 0.01 0.01 0.03 0.16 0.11 0.47 0.78 Non-performing assets as a percent of total assets 0.39 0.28 0.43 0.36 1.20 1.20 1.86 Ratio of allowance for loan losses to non- performing loans 2.77 3.85 2.53 2.96 1.86 0.92 0.74 Consolidated Capital Ratios: Total capital to risk- weighted assets 12.61 11.95 11.80 12.29 12.24 12.77 12.96 Tier 1 capital to risk- weighted assets 10.65 9.96 9.53 10.17 10.94 11.48 11.66 Tier 1 leverage capital to average assets 9.78 8.96 8.76 8.59 8.93 8.73 8.77 (1) Includes securities available for sale and held to maturity and, in the case of the three months ended March 31, 2007, $218.5 million of securities carried at fair value as a result of the adoption of SFAS No. 159. (2) Includes, in the case of the three months ended March 31, 2007, $93.4 million of advances from the Federal Home Loan Bank and $124.1 million of trust preferred securities, in each case carried at fair value in accordance with SFAS No. 159. (3) Calculated using shares outstanding excluding unearned restricted shares held in ESOP. (4) Net income divided by average assets. (5) Net income divided by average equity. (6) Difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (7) Net interest income before provision for loan losses as a percent of average interest-earning assets. (8) Other operating expenses divided by the total of net interest income before loan losses and other operating income (non- interest income). (9) Non-performing loans consist of nonaccrual and 90 days past due loans. -11- RISK FACTORS In addition to the risk factors and other information contained in or incorporated by reference into this document, including Banners Annual Report on Form 10-K for the fiscal year ended December 31, 2006, and the matters addressed under the heading Forward-Looking Statements beginning on page [ ] of this document, you should carefully consider the following risk factors in deciding whether to vote to approve and adopt the merger agreement. Because the Market Price of Banner Common Stock Will Fluctuate, NCW Shareholders Cannot Be Sure of the Value of the Merger Consideration They Will Receive. Upon completion of the merger, each share of NCW common stock will be converted into the right to receive merger consideration consisting of shares of Banner common stock and cash pursuant to the terms of the merger agreement. Any change in the market price of Banner common stock prior to completion of the merger will affect the value of the merger consideration that NCW shareholders will receive upon completion of the merger. Accordingly, at the time of the NCW special meeting, NCW shareholders will not necessarily know or be able to calculate the value of the consideration they would receive upon completion of the merger. Banner May Fail To Realize All of the Anticipated Benefits of the Merger. The success of the merger will depend, in part, on Banners ability to realize the anticipated cost and revenue synergies and other benefits from combining the businesses of Banner and NCW. However, to realize these anticipated benefits, Banner must successfully combine the businesses of Banner and NCW. If Banner is not able to achieve these objectives, the anticipated cost and revenue synergies and other benefits of the merger may not be realized fully or at all or may take longer to realize than expected. Banner may fail to realize some or all of the anticipated benefits of the transaction in the amounts and times projected for a number of reasons, including that the integration may take longer than anticipated, be more costly than anticipated or have unanticipated adverse results relating to NCWs or Banners existing businesses or customer base. Any such failure could have a material adverse effect on the value of Banner common stock. Banner and NCW have operated and, until the completion of the merger, will continue to operate, independently. It is possible that the integration process could result in the loss of key employees, the disruption of each companys ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect Banners ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits of the merger. Integration efforts between the two companies will also divert management attention and resources. These integration matters could have an adverse effect on each of Banner and NCW during the transition period and on the combined company following completion of the merger. These integration matters, as well as other changes unrelated to the merger that may occur in the business of Banner and NCW during the period between now and the completion of the merger, could have an adverse effect on each of Banner and NCW during the transition period and on the combined company and could result in lower than expected revenues or higher than expected costs following completion of the merger. -12- NCW Shareholders Will Have a Reduced Ownership and Voting Interest After the Merger and Will Exercise Less Influence Over Management. After the merger’s completion, NCW shareholders will own a significantly smaller percentage of Banner than they currently own of NCW. Following completion of the merger, NCW shareholders will own approximately [ ]% of the combined company on a fully diluted basis. Consequently, NCW shareholders may be able to exercise less influence over the management and policies of Banner than they currently exercise over the management and policies of NCW. The Merger Agreement Limits NCW’s Ability to Pursue Alternatives to the Merger. The merger agreement contains non-solicitation provisions that, subject to limited exceptions, limit NCW’s ability to discuss, facilitate or commit to competing third-party proposals to acquire all or a significant part of NCW. Although NCW’s board of directors is permitted to take these actions in connection with receipt of a competing acquisition proposal if it determines that the failure to do so would violate its fiduciary duties, taking such actions or similar actions (including NCW withdrawing or modifying, in a way adverse to Banner, its recommendation to its shareholders that they vote in favor of the merger) would entitle Banner to terminate the merger agreement. See “The Merger Agreement—No Solicitation of Alternative Transactions.” The merger agreement also requires NCW to Banner a termination fee of $750,000 if the merger agreement is terminated in specified circumstances. See “The Merger Agreement—Termination of the Merger Agreement—Payment of Termination Fee.” These provisions might discourage a potential competing acquiror that might have an interest in acquiring all or a significant part of NCW from considering or proposing that acquisition even if it were prepared to pay consideration with a higher per share market price than that proposed in the merger, or might result in a potential competing acquiror proposing to pay a lower per share price to acquire NCW than it might otherwise have proposed to pay. NCW Executive Officers and Directors Have Financial Interests in the Merger that Are Different from, or in Addition to, the Interests of NCW Shareholders. Executive officers of NCW negotiated the terms of the merger agreement, and NCW’s board of directors unanimously approved and recommended that NCW’s shareholders vote to approve and adopt the merger agreement. In considering these facts and the other information contained in this document, you should be aware that NCW’s executive officers and directors have financial interests in the merger that are different from, or in addition to, the interests of NCW’s shareholders. Please see “Summary—Interests of NCW Executive Officers and Directors in the Merger” and “The Merger—Interests of NCW Executive Officers and Directors in the Merger” for further information about these interests. The Voting Agreements Limit NCW’s Ability to Pursue Alternatives to the Merger. The merger agreement must be approved by the holders of two-thirds of the outstanding shares of NCW common stock entitled to vote at the special meeting. The members of the board of directors of NCW, who in the aggregate have the power to vote approximately [ ]% of the outstanding shares of NCW common stock, have each executed voting agreements with Banner -13- pursuant to which they have agreed to vote their shares of NCW common stock in favor of the merger and against any competing business combination transaction. The Merger is subject to the Receipt of Consents and Approvals from Government Entities that May Impose Conditions that Could Have an Adverse Effect on Banner. Before the merger may be completed, various approvals or consents must be obtained from the Federal Deposit Insurance Corporation and other authorities in the United States. These governmental entities may impose conditions on the completion of the merger or require changes to the terms of the merger. Banner is not obligated to complete the merger if the regulatory approvals received in connection with the completion of the merger include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on NCW or Banner, measured on a scale relative to NCW—which specifically includes any divesture required of NCW, Banner or Banner Bank—but Banner could choose to waive this condition. The Shares of Banner Common Stock to be Received by NCW Shareholders as a Result of the Merger Will Have Different Rights from the Shares of NCW Common Stock. Upon completion of the merger, NCW shareholders will become Banner shareholders and their rights as shareholders will be governed by the articles of incorporation and by-laws of Banner. The rights associated with NCW common stock are different from the rights associated with Banner common stock. See the section of this document titled “Comparative Rights of Banner and NCW Shareholders” beginning on page [ ] for a discussion of the different rights associated with Banner common stock. -14- FORWARD-LOOKING STATEMENTS This document contains or incorporates by reference a number of forward-looking statements regarding the financial condition, results of operations, earnings outlook, and business prospects of Banner, NCW and the potential combined company and may include statements for the period following the completion of the merger. You can find many of these statements by looking for words such as expects, projects, anticipates, believes, intends, estimates, strategy, plan, potential, possible and other similar expressions. The forward-looking statements involve certain risks and uncertainties. The ability of either Banner or NCW to predict results or actual effects of its plans and strategies, or those of the combined company, is inherently uncertain. Accordingly, actual results may differ materially from those expressed in, or implied by, the forward-looking statements. Some of the factors that may cause actual results or earnings to differ materially from those contemplated by the forward-looking statements include, but are not limited to, those discussed under Risk Factors and those discussed in the filings of Banner that are incorporated herein by reference, as well as the following: · those risks and uncertainties Banner discusses or identifies in its public filings with the SEC; · the risk that the businesses of Banner and NCW will not be integrated successfully or such integration may be more difficult, time-consuming or costly than expected; · revenues following the merger may be lower than expected; · competitive pressure among financial services companies increases significantly; · general economic conditions are less favorable than expected; · changes in the interest rate environment reduce interest margins and impact funding sources; · changes in both companies businesses during the period between now and the completion of the merger may have adverse impacts on the combined company; · changes in market rates and prices may adversely impact the value of financial products and assets; · legislation or regulatory environments, requirements or changes adversely affect businesses in which either company is engaged; · litigation liabilities, including costs, expenses, settlements and judgments, may adversely affect either company or its businesses; -15- · deposit attrition, operating costs, customer loss and business disruption following the merger, including difficulties in maintaining relationships with employees, may be greater than expected; and · the ability to obtain governmental approvals of the merger on the proposed terms and schedule. Because these forward-looking statements are subject to assumptions and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. You are cautioned not to place undue reliance on these statements, which speak only as of the date of this document or the date of any document incorporated by reference in this document. All subsequent written and oral forward-looking statements concerning the merger or other matters addressed in this document and attributable to Banner or NCW or any person acting on their behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, Banner and NCW undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. -16- RECENT DEVELOPMENTS Earnings Announcement for the Quarter Ended June 30, 2007 On July 25, 2007, Banner announced its results of operations for the quarter ended June 30, 2007. Banners net income was $7.1 million in the second quarter of 2007 compared with net income of $9.4 million in the second quarter of 2006, including a $3.4 million after-tax recovery from an insurance settlement. On a diluted earnings per share basis, earnings were $0.48 compared with $0.77 a year ago. In the first six months of 2007, net income was $14.9 million, or diluted earnings per share of $1.09, compared with $16.1 million, or $1.33 per share, in the first six months of 2006. For the quarter ended June 30, 2007, net charge-offs were $408 million, compared to $576 million in the same period of the prior year. As of June 30, 2007, net loans were $3.6 billion, compared to $2.8 billion a year, year earlier, total deposits were $3.6 billion, compared to $2.6 billion a year earlier, and total stockholders equity was $402 million, compared to $233 million a year earlier. Acquisitions of F&M Bank and San Juan Financial Holding Company On May 1, 2007, Banner completed the acquisition of F&M Bank, which was announced on December 12, 2006, and the acquisition of San Jan Financial Holding Company, which was announced on December 19, 2006. As of March 31, 2007, F&M Bank had $422 million in assets, $379 million in total loans, $365 million in deposit balances and $39 million in shareholders equity. As of March 31, 2007, San Juan Financial Holding Company had $157 million in assets, $116 million in total loans, $122 million in deposit balances and $19 million in shareholders equity. -17- THE SPECIAL MEETING OF NCW SHAREHOLDERS General This document is being furnished to NCW shareholders in connection with the solicitation of proxies by the NCW board of directors to be used at the special meeting of NCW shareholders to be held on [ ] at [ ] a.m., local time, at [ ], and at any adjournment or postponement of that meeting. This document and the enclosed form of proxy are being sent to NCW shareholders on or about [ ], 2007. Record Date and Voting The NCW board of directors has fixed the close of business on [ ], 2007 as the record date for determining the holders of shares of NCW common stock entitled to receive notice of and to vote at the NCW special meeting. Only holders of record of shares of NCW common stock at the close of business on that date will be entitled to vote at the NCW special meeting and at any adjournment or postponement of that meeting. At the close of business on the record date, there were [ ] shares of NCW common stock outstanding, held by approximately [ ] holders of record. Each holder of shares of NCW common stock outstanding on the record date will be entitled to one vote for each share held of record upon each matter properly submitted at the NCW special meeting and at any adjournment or postponement of that meeting. In order for NCW to satisfy its quorum requirements, the holders of at least a majority of the total number of outstanding shares of NCW common stock entitled to vote at the meeting must be present. You will be deemed to be present if you attend the meeting or if you submit a proxy card that is received at or prior to the meeting (and not revoked as described below). If your proxy card is properly executed and received by NCW in time to be voted at the NCW special meeting, the shares represented by your proxy card will be voted in accordance with the instructions that you mark on your proxy card. If you execute your proxy but do not provide NCW with any instructions, your shares will be voted FOR the approval and adoption of the merger agreement and FOR any adjournment or postponement of the NCW special meeting that may be necessary to solicit additional proxies and, with respect to any other proposal properly brought before the meeting, in accordance with the best judgment of the persons named in the enclosed form of proxy. If your shares are held in street name by your broker or bank and you do not provide your broker or bank with instructions on how to vote your shares, your broker or bank will not be permitted to vote your shares, which will have the same effect as a vote against the approval and adoption of the merger agreement. If you participate in the NCW 401(k) Plan, you may vote the number of NCW shares in your account on the record date. You may vote by following the instructions that are being provided to NCW shareholders separately. The trustee will vote your shares in accordance with your duly executed instructions, if you meet the deadline for submitting your vote. This deadline may be earlier than the deadline generally applicable to NCW shareholders. If you do not send instructions, the trustee will have discretion to vote the shares credited to your account. -18- Vote Required At the NCW special meeting, NCW shareholders will be asked to vote on the proposal to approve and adopt the merger agreement with Banner, which requires the affirmative vote of the holders of two-thirds of the outstanding shares of NCW common stock. Shares as to which the abstain box is selected on a proxy card will be counted as present for purposes of determining whether a quorum is present but will have the same effect as a vote against approval of the proposal. The required vote of NCW shareholders on the merger agreement is based upon the number of outstanding shares of NCW common stock, and not the number of shares that are actually voted. Accordingly, the failure to submit a proxy card or to vote in person at the NCW special meeting or the abstention from voting by NCW shareholders, or the failure of any NCW shareholder who holds shares in street name through a bank or broker to give voting instructions to such bank or broker, will have the same effect as an AGAINST vote with respect to the approval and adoption of the merger agreement. Approval of any proposal to adjourn or postpone the meeting, if necessary, for the purpose of soliciting additional proxies may be obtained by the affirmative vote of the holders of a majority of the shares of NCW common stock represented at the NCW special meeting, whether or not a quorum is present. As of the record date: · NCW directors and executive officers and their affiliates owned and were entitled to vote approximately [ ] shares of NCW common stock, representing approximately [ ]% of the outstanding shares of NCW common stock. The directors have agreed to vote their shares of NCW common stock, and we currently expect that each of the non-director officers will vote their shares of NCW common stock, in favor of the proposals to be presented at the special meeting, including the merger. · Banner directors and executive officers and their affiliates owned and were entitled to vote [no] shares of NCW common stock. Banner owns [no] shares of NCW common stock. Revocability of Proxies The presence of a shareholder at the NCW special meeting will not automatically revoke that shareholders proxy. However, a shareholder may revoke a proxy at any time prior to its exercise by: · submitting a written revocation to NCWs corporate secretary that is received prior to the meeting; · submitting another proxy by mail that is dated later than the original proxy and that is received prior to the meeting; or -19- · attending the NCW special meeting and voting in person if your shares of NCW common stock are registered in your name rather than in the name of a broker, bank or other nominee. If your shares are held by a broker or bank, you must follow the instructions on the form you receive from your broker or bank with respect to changing or revoking your proxy. Solicitation of Proxies In addition to solicitation by mail, directors, officers and employees of NCW may solicit proxies for the NCW special meeting from NCW shareholders personally or by telephone and other electronic means. However, they will not be paid for soliciting such proxies. NCW also will provide persons, firms, banks and corporations holding shares in their names or in the names of nominees, which in either case are beneficially owned by others, proxy material for transmittal to such beneficial owners and will reimburse such record owners for their expenses in taking such actions. Banner and NCW will share equally the expenses incurred in connection with the printing and mailing of this document. -20- THE MERGER Background of the Merger The NCW board of directors has from time to time in recent years engaged with senior management in strategic reviews and considered ways to enhance its companys financial performance and business prospects. These reviews have included discussions of developments in the financial services industry, the competitive landscape and the ongoing consolidation in financial services. Periodically, the NCW board has considered the potential benefits and risks of business combinations with other financial institutions based on their lines of business, geographic locations and management and employee cultures. Banners board and senior management similarly evaluate the business climate and periodically consider combination transactions with third parties as possible strategies to maximize shareholder value. In February 2007, the NCW board of directors retained McAdams Wright to serve as its financial advisor and identify possible buyers of NCW. McAdams Wright discussed with the NCW baord of directors the most likely buyers of NCW and recommended that NCW seek expressions of interest from a select list of potential acquirers, including community and regional banks. After discussion and consideration of McAdams Wrights recommendations, the board of directors determined to authorize McAdams Wright to approach nine potential acquirers, including Banner, and solicit written expressions of their interest (including a proposed price range and structure) in acquiring NCW. In the course of assisting NCW to maximize shareholder value, McAdams Wright contacted these parties about their interest in a possible business combination without identifying NCW. Each party was asked to execute a confidentiality agreement prior to the sharing of the identity of NCW and nonpublic information on NCW. Seven parties, including Banner, executed confidentiality agreements during the months of March and April 2007. Following Banners execution of a confidentiality agreement on April 2, 2007, McAdams Wright, acting on behalf of NCW, delivered to Banner materials containing nonpublic information regarding NCW. On April 16, 2007, D. Michael Jones, President and Chief Executive Officer of Banner, and Lloyd W. Baker, Executive Vice President and Chief Financial Officer of Banner, met in Yakima, Washington with Melvin J. Hansen, NCWs President and Chief Executive Officer, and a representative of McAdams Wright. At this meeting, the representatives of the two companies discussed the possibility of a transaction and the strategic, operational and financial rationales for a merger of their respective companies. On May 15, 2007, Banner submitted a nonbinding indication of interest to McAdams Wright. The NCW board held a special meeting on May 17, 2007 to review the nonbinding indication of interest received from Banner and two inquiries from other parties that had not been contacted. Following extensive discussion among the directors concerning the potential advantages and risks of the proposed business combination with Banner and the other possibilities available to NCW, the Board unanimously authorized management to move forward -21- with negotiations and due diligence regarding the possible transaction with Banner and instructed McAdams Wright to continue to engage Banner in discussions regarding a possible transaction and to seek a higher valuation for the company. On May 22, 2007, after further conversations between Mr. Baker and representatives of McAdams Wright, Banner submitted a revised proposal to acquire NCW. This proposal was subject to completion of due diligence, finalization of definitive documentation and board approval. Thereafter, a representative of McAdams Wright met with Mr. Baker to discuss the strategic and financial merits of a possible transaction and to investigate Banner’s willingness to deliver enhanced aggregate consideration to NCW shareholders. On May 25, 2007, McAdams Wright delivered to Banner a letter proposing to enter into a transaction in which NCW shareholders would receive aggregate consideration of 340,000 shares of Banner common stock and $6.5 million in cash. Banner indicated to McAdams Wright orally its acceptance of the enhanced merger consideration, subject to certain other terms and conditions including satisfactory completion of due diligence and negotiation of a definitive merger agreement. On May 25, 2007, the NCW board again met and considered Banner’s revised proposal. Based on its belief in strategic merits of a business combination of the two financial institutions, the NCW board determined to further pursue the Banner proposal and asked McAdams Wright to communicate to Banner its interest in a merger transaction. During the month of June, the respective counsel for NCW and Banner negotiated the definitive documentation associated with a possible combination of NCW and Banner. Also during June, members of senior management of Banner and NCW completed confidential mutual due diligence investigations and refined their views on the advantages of combining the two companies. As a result of these discussions, the respective management teams of NCW and Banner agreed to recommend to their respective boards of directors a merger of NCW into Banner Bank on terms including aggregate consideration of 340,000 shares of Banner common stock and $6.5 million in cash, subject to certain adjustments. On June 25, 2007, the NCW board held a special meeting to review the definitive merger agreement and the fairness opinion delivered by McAdams Wright.
